Opinion ﬁled January/'31g 2813

 

C‘Elehentb Qtnurt of gppeals

No. 11-12—00307-CV

IN THE INTEREST OF R.M.C. AND R.M.C., CHILDREN

 

 

On Appeal from the 244th District Court
Ector County, Texas

Trial Court Cause No. C~3044—PC

 

 

0 P. I N I 0 N

The Texas Department of Famiiy and Protective Services (the Department) instituted the
underlying action seeking to terminate M.C.’s parental rights to her children: R.M.C, and RMC.
At the ceneiusien of a bench trial, the tria} court granted the requested terminatien 0f MCfS
parentai rights. MC. appeals from this determination. We dismiss the appeal.

M.C.’s wart-appointed counsel has filed a motion te withdraw and a supporting brief
wherein she prefessionaiiy and censeientieusiy examines the record and applieabie law and
siates that she has eeneiucied that the appeal is frivolous. Counsel has previded MC. with a eopy
of the metien to Withdraw and brief and advised MC. of her right to review the record and ﬁle a

response to counsel’s brief. A response has not been ﬁled.1 Court-appointed counsel has

 

iBy Eetier, this ceurt granted MC. over ferty~ﬁve days in which to exercise her right to file a response to counsel’s
motien to withdraw and brief.

complied with the requirements of Anders v. Colonel/25a: 386 US. 738 (1967) and In re
Schulninn, .252 S.W.3d 403 (Tex. Crim. App. 2008). In this regard, the practice recognized in
Anders for court~appointed counsel to seek a Withdrawal from a frivolous appeal apolies to
parental termination proceedings involving appointed counsel. See In re ED, 127 S.W.3d 66.
67 (Tex. App.~—Houston [lst Dist] 20035 no pet).

Following the procedures outlined in Anders and Schnlmam we have independently re-
viewed the record; and we agree that the appeal is without merit and should be dismissed.
Schulmon, 252 S.W.3d at 409. Court~appointed counsel’s motion to Withdraw is granted.
Additionally, we order counsel to notify MC. of the disposition of this appeal and the
availability of discretionary review to the Texas Supreme Court. Counsel is directed to send
MC. a copy of the opinion and judgment Within five days after the opinion is handed down,
along with notiﬁcation of her right to file a pro se petition for review under TEX. R. APP. P. 53.
Likewise, this court advises MC. that she may ﬁle a petition for review pursuant to TEX. R.

APP. P. 53.

The motion to withdraw is grantedg and the appeal is dismissed.

PER CURIAM

lanuary31,2013

Panel consists of: Wright, Cl;
McCall, l} and Willson, J.